This opinion is subject to administrative correction before final disposition.



      United States Navy-Marine Corps
          Court of Criminal Appeals
                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Gregory E. BLANTON, Jr.
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201400419

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 8 May 2019.
                           Military Judges:
           Lieutenant Colonel David M. Jones, USMC (trial);
         Captain Robert Crow, JAGC, USN (Dubay proceedings).
 Sentence adjudged 30 June 2014 by a special court-martial convened
 at Marine Corps Recruit Depot Parris Island, South Carolina, consist-
 ing of officer and enlisted members. Sentence approved by convening
 authority: reduction to E-3, forfeiture of $1,356 pay per month for one
 month, confinement for one month, and a bad-conduct discharge.
                             For Appellant:
                     Major John J. Stephens, USMC;
                Lieutenant Daniel E. Rosinski, JAGC, USN;
                 Lieutenant Doug Ottenwess, JAGC, USN.

                              For Appellee:
                   Major Suzanne M. Dempsey, USMC;
                   Major Tracey L. Holtshirley, USMC;
                Lieutenant Timothy C. Ceder, JAGC, USN;
                      Captain Brian Farrell, USMC;
                Lieutenant Megan P. Marinos, JAGC, USN.


                        _________________________
                   United States v. Blanton, No. 201400419


         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
               NMCCA Rule of Appellate Procedure 30.2.
                          _________________________

               Before WOODARD, FULTON, and CRISFIELD,
                        Appellate Military Judges.
   Chief Judge WOODARD delivered the opinion of the Court, in which
   Senior Judge FULTON and Judge CRISFIELD joined.

WOODARD, Chief Judge:
   The appellant was convicted, contrary to his pleas, of conspiracy to com-
mit bribery, bribery, sexual harassment, hazing, dereliction, maltreatment,
and false official statements, in violation of Articles 81, 134, 92, 93, and 107
Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 881, 934, 892, 893,
and 907 (2012).
    On appeal, the appellant raises two assignments of error: (1) that his trial
defense team (TDT) was ineffective by failing to timely file a motion to sup-
press his statements to his Sergeant Major; and (2) that the military judge
erred by admitting evidence of his invocation of his right to remain silent.
This court also specified two additional issues: (1) whether the appellant was
sufficiently oriented to the misconduct he was questioned about by the com-
mand investigator on 12 March 2013; and (2) if sufficient notice was not pro-
vided, whether his TDT was ineffective for failing to timely file a motion to
suppress his statements to the command investigator. After careful consider-
ation of the entire record, we find that it was error for the command investi-
gator to question the appellant about misconduct for which she had given
him no notice and for the TDT to not raise a motion to suppress these state-
ments. For these errors, we grant relief in our decretal paragraph.

                              I. BACKGROUND

    The appellant was a non-commissioned officer assigned as an instructor
to a training squadron aboard Naval Air Station Pensacola, Florida. Newly-
minted Marines assigned an aviation-related military occupational specialty
(MOS) were assigned to the appellant’s squadron while they awaited transfer
to their formal MOS school. These new Marines fell under the appellant’s su-
pervision as members of the Marines Awaiting Training (MAT) platoon. At
any given time, the MAT platoon consisted of some 400 to 500 students.
   The appellant was one of five instructors assigned to the MAT platoon.
The appellant’s particular role within the MAT platoon was that of “troop

                                       2
                    United States v. Blanton, No. 201400419


handler.” Only the appellant and one other troop handler, Sergeant Tucker,
directly supervised the students.
    As the MAT platoon troop handlers, the appellant and Sergeant Tucker
were responsible for supervising and managing the day-to-day activities of
the young Marines assigned to the platoon. They were responsible for men-
toring, training, and leading the students by ensuring the students’ account-
ability, good behavior, physical fitness, and compliance with uniform and mil-
itary appearance regulations. The handlers also ensured that the students
attended to their individual medical and dental readiness so that when the
time came they would be ready and able to transfer to their formal MOS
schools. In order to manage the activities of so many individuals, students
were placed in leadership positions within the platoon to assist the troop
handlers.
    In early 2013, the appellant’s command became aware of allegations of
misconduct by the permanent personnel members of the MAT platoon. The
allegations were that the permanent personnel members had physically as-
saulted and sexually harassed students, and had participated in games of
strip dice with students. 1 The appellant was initially questioned about the
alleged misconduct by his Sergeant Major and denied any involvement or
knowledge of the misconduct. A search of the appellant’s office resulted in the
seizure of a set of dice.
    A full command investigation was then convened into the alleged miscon-
duct. Captain S was appointed as the command investigator. During her in-
vestigation, Captain S twice interviewed the appellant. In her initial inter-
view of the appellant, Captain S advised the appellant that he was suspected
of “sexual harassment and misconduct,” and the appellant answered some
but not all of her questions. The appellant admitted to having dice in his of-
fice for physical training purposes, and denied ever mentioning a student’s
pregnancy in front of other students.
    After conducting her initial interview of the appellant, Captain S learned
from her interviews with MAT platoon students that the appellant had also
accepted money from the students in order to avoid participating in physical
training events, wearing the prescribed uniform of the day, and completing




   1 As described by the students, the game of strip dice involved the participants
taking turns rolling the dice. Whomever had the lowest total in their roll had to re-
move an article of clothing. Record at 356 and 378.




                                         3
                   United States v. Blanton, No. 201400419


homework assignments. With this information now in hand, Captain S called
the appellant in for a second interview.
    Before questioning the appellant a second time, once again Captain S only
advised the appellant that he was suspected of “sexual harassment and mis-
conduct.” The appellant told Captain S that he had consulted with counsel
and would now answer some of the questions he had declined to answer dur-
ing his previous interview. Specifically, the appellant stated that he had been
alone with students behind closed doors; he had not witnessed Sergeant
Tucker assault a student; and he denied ever inviting a student to play a dice
game.
    After going over the questions the appellant had initially declined to an-
swer, Captain S asked the appellant questions related to the new allega-
tions—that the appellant had collected money from the MAT platoon stu-
dents. As before, the appellant agreed to answer some of Captain S’s ques-
tions and declined to answer others. He told Captain S that he had purchased
a television for the MAT platoon barracks lounge with money that the stu-
dents had collected among themselves. Although the funds collected were suf-
ficient to cover the $800 sales price of the television, he had to pay the sales
tax on the television out of his personal funds. Further, he explained that he
was unaware that the students had collected the money until the student
platoon sergeant gave him the $800. The appellant then asserted that this
was the only time that he was aware that money had been collected from the
students. Finally, he denied that he ever offered the students an option to
pay money to avoid completing a homework assignment.
    Based upon the findings of the command investigation, charges against
the appellant were referred to a special court-martial. The day the members
were to have been seated, the appellant’s TDT filed a motion to suppress the
statements he made to the Sergeant Major, claiming that the statements had
been obtained in violation of the appellant’s Article 31(b), UCMJ, rights.
However, no motion was made to suppress the statements the appellant had
made to Captain S.
    Finding no good cause for the untimely filing of the motion, the military
judge denied the motion and the case proceeded to trial. The appellant was
ultimately convicted of the offenses which are the subject of this appeal.
    On appeal, the appellant initially complained that he was denied effective
assistance of counsel because his TDT failed to timely file a motion to sup-
press his statements to his Sergeant Major. Upon consideration of the record
of trial and the pleadings of the parties, we determined that the appellant
had raised matters sufficient to require an evidentiary hearing in accordance
with United States v. DuBay, 37 C.M.R. 411 (C.M.A. 1967), to develop facts
necessary to adequately review his claim. The DuBay judge was instructed to


                                       4
                     United States v. Blanton, No. 201400419


take evidence on, in addition to other issues: (1) whether the appellant’s Ser-
geant Major had properly advised him of his Article 31(b), UCMJ, rights prior
to questioning him; and (2) whether the appellant’s TDT evaluated the rea-
sonable likelihood of success of a motion to suppress the appellant’s state-
ments to Captain S during his second interview. 2
   The DuBay hearing was conducted and the presiding military judge is-
sued extensive findings of fact and conclusions of law. 3 After considering the
evidence adduced at the DuBay hearing, the military judge concluded that
the Sergeant Major had properly advised the appellant of his Article 31(b),
UCMJ, rights. 4 Therefore, the Dubay judge determined that the appellant’s
TDT were not ineffective for failing to timely file their motion to suppress the
appellant’s statements to his Sergeant Major because the motion would have
been denied on its merits. 5
    Regarding Captain S’s second interview of the appellant, the DuBay judge
determined that the Article 31(b), UCMJ rights advisement—warning the
appellant that he was suspected of “sexual harassment and misconduct” 6—
failed to sufficiently orient the appellant to the bribery accusations. 7 The
DuBay judge further determined that in evaluating the reasonable likelihood
of success of a motion to suppress the appellant’s statements to Captain S,
the appellant’s TDT “failed to realize the significance of the requirement for
the rights warning to put [the appellant on] notice as to what [he was] sus-
pected of which would have led to a suppression motion,” a motion that would
have been successful. 8 Accordingly, the DuBay judge determined that the ap-
pellant’s TDT’s “performance was deficient and deprived appellant of his
right to counsel.” 9
    Following the DuBay hearing, we specified two issues: (1) did Captain S
sufficiently orient the appellant to the bribery offenses about which he was



   2   N-M. Ct. Crim. App. Order of 28 Dec 2015.
   3   AE XLI-A.
   4   Id. at 4.
   5   Id. at 11.
   6   PE 17 at 1.
   7   AE XLI-A at 25.
   8   Id. at 27.
   9   Id. at 3.




                                          5
                   United States v. Blanton, No. 201400419


questioned; and (2) if she did not, did the appellant receive ineffective assis-
tance of counsel when his TDT failed to move to suppress his statements to
Captain S concerning the bribery offenses.
    We conclude that Captain S failed to sufficiently orient the appellant to
the bribery offenses about which she questioned him and that the appellant’s
TDT was ineffective for failing to file a meritorious motion to suppress state-
ments made by the appellant to Captain S concerning the accusations of
bribery. Further, we find that the appellant was prejudiced by his TDT’s inef-
fective assistance.
   Additional facts necessary to the resolution of the issues raised are dis-
cussed below.

                               II. DISCUSSION

A. Ineffective assistance of counsel

   1. The law
    We review claims of ineffective assistance de novo. United States v. Cap-
tain, 75 M.J. 99, 102 (C.A.A.F. 2016). The appellant bears the burden of
showing: (1) his TDT’s performance was deficient; and (2) there is a reasona-
ble probability that the deficient performance prejudiced the appellant at tri-
al. Strickland v. Washington, 466 U.S. 668, 687 (1984). In order to show prej-
udice under Strickland’s second prong, “[t]he defendant must show that there
is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A reasonable probability
is a probability sufficient to undermine the confidence in the outcome.” Id. at
694. “Moreover, a verdict or conclusion only weakly supported by the record is
more likely to have been affected by errors than one with overwhelming rec-
ord support.” Id. at 696. When evaluating the performance of counsel, we em-
ploy a “strong presumption that counsel’s conduct falls within the wide range
of reasonable assistance.” Id. at 689. Since counsel are presumed competent,
the appellant must rebut this presumption by showing specific errors that
were unreasonable under prevailing professional norms. United States v.
Scott, 24 M.J. 186, 188 (C.M.A. 1987). If an accused’s TDT consists of more
than one counsel, “the performance of defense counsel is measured by the
combined efforts of the [TDT] as a whole.” United States v. Boone, 42 M.J.
308, 313 (C.A.A.F. 1995); see also United States v. McConnell, 55 M.J. 479,
481 (C.A.A.F. 2001).
    “When a claim of ineffective assistance of counsel is premised on counsel’s
failure to make a motion to suppress evidence, an appellant must show that
there is a reasonable probability that such a motion would have been merito-


                                       6
                  United States v. Blanton, No. 201400419


rious.” United States v. Harpole, 77 M.J. 231, 236 (C.A.A.F. 2018) (citations
omitted). In this regard, the term “meritorious” is synonymous with “success-
ful.” United States v. Jameson, 65 M.J. 160, 164 (C.A.A.F. 2007) (“[T]he deci-
sional issue is whether the [a]ppellant has” shown a reasonable probability
that “his counsel would have been successful if he had filed a timely motion.”
(emphasis added)). If we determine that appellant’s TDT was deficient by
failing to timely file an otherwise meritorious motion, we then test for preju-
dice.
   The effectiveness of counsel is a mixed question of law and fact. United
States v. Davis, 60 M.J. 469, 473 (C.A.A.F. 2005). The factual findings of the
military judge are reviewed under a clearly erroneous standard, and the ul-
timate determinations whether the representation was ineffective and, if so,
whether it was prejudicial, are reviewed de novo. United States v. Paxton, 64
M.J. 484, 488 (C.A.A.F. 2007).
    Reviewing the Dubay judge’s essential findings of fact under a clearly er-
roneous standard, we conclude that they are supported by the record. We
must now consider de novo whether these facts support: (1) the Dubay judge’s
finding that the appellant’s TDT was not ineffective for failing to raise a
timely motion to suppress the appellant’s statement to his Sergeant Major;
and (2) the Dubay judge’s finding that the appellant’s TDT was ineffective for
failing to raise a motion to suppress the appellant’s statements concerning
the bribery offenses made to Captain S.

   2. Analysis
   Article 31(b), UCMJ, provides:
       No person subject to this chapter may interrogate, or request
       any statement from . . . a person suspected of an offense with-
       out first informing him of the nature of the accusation and ad-
       vising him that he does not have to make any statement re-
       garding the offense of which he is accused or suspected and
       that any statement made by him may be used against him in a
       trial by court-martial.
    “The purpose of informing a suspect or accused of the nature of the accu-
sation is to orient him to the transaction or incident in which he is allegedly
involved.” United States v. Rice, 29 C.M.R. 340, 342 (C.M.A. 1960). When no-
tifying a servicemember of the nature of the accusation of which he or she is
suspected and will be questioned upon, it is not required that the person
providing the notice use “[t]he precision and expertise of an attorney” in de-
scribing the nature of the accusation. United States v. Simpson, 54 M.J. 281,
284 (C.A.A.F. 2000). Nor is it necessary to inform the servicemember being
questioned of “each and every possible charge under investigation,” as long as


                                      7
                   United States v. Blanton, No. 201400419


the servicemember is put on notice of the “general nature of the allegation, to
include the area of suspicion that focuses the [servicemember] toward the cir-
cumstances surrounding” the alleged misconduct being investigated. Id. (cita-
tions omitted). “[I]t is enough if, from what is said and done, the accused
knows the general nature of the charge.” United States v. Davis, 24 C.M.R. 6,
8 (C.M.A. 1957).
    When considering whether the nature-of-the-accusation requirement has
been satisfied, we consider the rights warning provided in light of the sur-
rounding circumstances. Among the factors we consider are: “whether the
conduct is part of a continuous sequence of events[;] whether the conduct was
within the frame of reference supplied by the warnings[;] or whether the in-
terrogator has previous knowledge of the unwarned offenses.” Simpson, 54
M.J. at 284 (citations omitted).
   In addition to being informed of his or her rights under Article 31(b),
UCMJ, an accused must also be informed of his rights to counsel. United
States v. Benner, 57 M.J. 210, 212 (C.A.A.F. 2002). Generally, a statement
obtained in violation of an accused’s Article 31(b), UCMJ, rights is involun-
tary and therefore inadmissible. Art. 31(d), UCMJ; see also MILITARY RULE
OF EVIDENCE (MIL. R. EVID.) 304(a) and 305(c), MANUAL FOR COURTS-
MARTIAL, UNITED STATES (2016 ed.). “The [g]overnment has the burden of
establishing compliance with rights warning requirements by a preponder-
ance of the evidence. United States v. Simpson, 54 M.J. 281, 283 (C.A.A.F.
2000); see also MIL. R. EVID. 304(f)(6).
   The facts in the following two sections of this opinion—II(A)(2)(a) and
(b)—are gleaned from the DuBay judge’s essential findings of fact. Having
found that they are supported by the record, we adopt them as our own.

        a. Suppression of the appellant’s statements to his Sergeant Major
    Before the Sergeant Major’s interview of the appellant, the Sergeant Ma-
jor knew of allegations against the appellant and several of his fellow instruc-
tors—Staff Sergeant S, 10 Staff Sergeant Wilder, Sergeant Warrens, and Ser-
geant Tucker. The Sergeant Major was made aware of the alleged misconduct
through statements provided by students entrusted to the care of the appel-
lant and his fellow instructors. The misconduct alleged by the students was



   10 The command investigation determined that Staff Sergeant S was not involved
in any of the alleged misconduct. Staff Sergeant Wilder, Sergeant Warrens, and Ser-
geant Tucker were all charged and disciplined for their misconduct.




                                        8
                   United States v. Blanton, No. 201400419


their staff had: (1) participated in games of strip poker with students utiliz-
ing dice; (2) assaulted a student; and (3) sexually harassed a student. On the
morning of the interview, the Sergeant Major ordered the appellant and his
fellow instructors to his office for questioning. However, one of the instruc-
tors, Sergeant Tucker, was on leave and did not report to the office. The ap-
pellant’s Sergeant Major questioned the four instructors who were present for
duty that day. First, the Sergeant Major called each suspect into his office,
one at a time, for questioning. Then, the Sergeant Major gathered the four
suspects together as a group and questioned them collectively.
    When the appellant was brought into the Sergeant Major’s office for his
individual questioning, prior to questioning the appellant, the Sergeant Ma-
jor informed him of the students’ allegations and read the appellant his Arti-
cle 31(b), UCMJ, rights and his rights to counsel from a standard rights ad-
visement card. The appellant indicated that he understood his rights, waived
them, and agreed to answer the Sergeant Major’s questions without consult-
ing counsel.
    Here, the appellant’s account and that of others diverge. Both the appel-
lant and the Sergeant Major agree that, after initially waiving his rights, the
appellant subsequently invoked his right to counsel. The appellant claims he
invoked his right to counsel while the Sergeant Major was questioning him
individually. The appellant testified during the DuBay hearing that he in-
voked his right to counsel during individual questioning, and he specifically
identified a witness who he claimed saw him do so. However, that named
witness and the Sergeant Major testified that no such invocation occurred
while the Sergeant Major individually questioned the appellant. Therefore,
the DuBay judge found the appellant’s testimony was unsupported and con-
tradicted, and he found as fact that the appellant did not invoke his right to
counsel until the Sergeant Major later questioned the appellant in a group
setting with the other suspected instructors.
    The judge found that the appellant made the following two statements in
the group setting before he invoked his right to counsel: (1) he denied that he
had any dice in his office; and (2) he denied playing dice games with any stu-
dent. These denials formed the factual basis for two of the appellant’s false
official statement offenses (Charge III, Specifications 2 and 3). The state-
ments were introduced at trial, and the appellant was convicted of both false
statement offenses. During the DuBay hearing, the appellant denied that he
made the two statements, but a Master Gunnery Sergeant testified other-
wise.
    After the appellant denied having dice in his office and denied playing
dice with students, the Sergeant Major talked about his plan to search the
instructors’ office spaces. At that point, the appellant asked to go to his office


                                        9
                   United States v. Blanton, No. 201400419


to retrieve some personal items. The Sergeant Major denied his request and
sent someone to search the instructors’ office spaces. 11 The Sergeant Major
began discussing what items of evidence might be found in the offices. It was
at this point, according to the Sergeant Major and as found by the DuBay
judge, that the appellant invoked his right to counsel. The Sergeant Major
continued to question the appellant after he had invoked his right to counsel,
but no post-invocation statements were introduced against him at trial.
    Like the DuBay judge, we conclude that the appellant was properly in-
formed of the offenses of which he was suspected, and he was properly ad-
vised of both his Article 31(b), UCMJ, rights and his right to counsel. The ap-
pellant voluntarily waived his rights, answered the Sergeant Major’s ques-
tions, and made the two denials in question prior to invoking his right to
counsel. No statements made by the appellant after his invocation of counsel
were used as a basis for a charge or introduced against him at trial. Accord-
ingly, we conclude that the appellant’s TDT was not deficient for failing to
timely file the motion to suppress his pre-invocation statements to his Ser-
geant Major. We find there is no reasonable probability that a motion to sup-
press the pre-invocation statements that were later introduced against him
at trial would have been successful.
    Accordingly, the appellant’s claim that his TDT was ineffective for failing
to timely raise this motion is without merit.

       b. Suppression of the appellant’s statements made in the second in-
terview with Captain S
    Following the Sergeant Major’s questioning of the instructors and the
search of their office spaces, the appellant’s commanding officer initiated a
command investigation into the allegations raised by the students. Captain S
was appointed as the command investigator. While conducting the investiga-
tion, Captain S twice interviewed the appellant. She first questioned the ap-
pellant on 28 February and then questioned him again on 12 March.
   Before questioning the appellant on 28 February, Captain S provided the
appellant with a rights acknowledgement and waiver form and informed him
that he was suspected of “sexual harassment and misconduct.” During the
Dubay proceeding, Captain S explained that she instructed the appellant



   11 The DuBay judge considered whether this search was a search in the context of
the Fourth Amendment. He found that it was not. We concur with the DuBay judge’s
findings and conclusions. See AE XLI-A at 7, 16, and 36.




                                        10
                   United States v. Blanton, No. 201400419


that he could answer some, all, or none of her questions. The appellant stated
he understood his rights, initialed and signed the rights advisement form,
and agreed to waive his rights under Article 31(b), UCMJ, and his right to
counsel and agreed to speak with Captain S. Captain S asked the appellant
questions she had crafted and typed into a word processing document. As she
asked the appellant the questions, she typed his responses into the document.
At the conclusion of the interview, Captain S printed the document and al-
lowed the appellant to review it for accuracy and to make any changes need-
ed. She had the appellant sign the document, and she gave him a signed copy.
The appellant answered 7 of the 16 questions asked by Captain S on 28 Feb-
ruary. When Captain S interviewed the appellant on 28 February, she was
unaware of any bribery allegations against the appellant. The following are
the questions asked on 28 February by Captain S and the responses provided
by the appellant.
          Q: When did you check-in [sic] to AMS-1?
          A: August or September 2010.
          Q: What positions have [sic] since checking into AMS-1?
          A: Instructor, Troop Handler, Urinalysis coordinator, Color
       Guard member and PT coordinator. Most recently I was a troop
       handler and PT coordinator.
          Q: What were your daily duties?
          A: Ensured quality of life for the students in the barracks,
       PT coordination, mentorship and room inspections.
          Q: How much interaction with students did you have?
          A: All day, every day.
          Q: Were you ever alone with students?
          A: I choose not to answer this question.
          Q: Did you keep the door open or closed while alone with
       students?
          A: I choose not to answer this question.
          Q: Did you ever reference a student’s pregnancy status?
          A: No.
           Q: Have you ever put your hands on a student in a non-
       instructional way?
          A: No.




                                      11
                     United States v. Blanton, No. 201400419


            Q: Have you seen any other AMS-1 staff member touch a
         student in an inappropriate manner?
             A: I choose not to answer this question.
            Q: On 28 January, did you see an AMS-1 staff member
         touch/grab [a student]?
             A: I choose not to answer this question.
             Q: On 28 January, did you see Sgt Tucker grab [a student]
         by the arm and drag her toward the ladder well?
             A: I choose not to answer this question.
             Q: Do you keep dice in your office? If so, for what purpose?
             A: Yes for PT purposes (i.e. to determine the quantity of ex-
         ercises during a PT session.)
             Q: Have you ever invited a student to play a game of dice?
             A: I choose not to answer this question.
             Q: Was the door open or closed?
             A: I choose not to answer this question.
             Q: Was it a game of strip dice?
             A: I choose not to answer this question.
             Q: What students have you asked to play this game?
             A: I choose not to answer this question.12
    Following the appellant’s first interview with Captain S, the appellant
took the document and sought legal counsel. Meanwhile, Captain S became
aware of bribery allegations involving the appellant. She interviewed the ap-
pellant for a second time on 12 March. Prior to interviewing the appellant,
Captain S re-advised him of his rights using the same rights advisement form
she had used on 28 February which notified him that he was suspected of
“sexual harassment and misconduct.” Although Captain S was now aware of
the bribery allegations and intended to ask the appellant questions concern-
ing these new allegations, she made no mention of this new misconduct when
she advised the appellant of his rights on 12 March. The appellant informed
Captain S that he had spoken with defense counsel and that he would be will-



   12   PE 18 at 1-2 (emphasis added).




                                         12
                      United States v. Blanton, No. 201400419


ing to answer some of the questions he had previously declined to answer.
Captain S then re-asked the appellant the questions he had previously de-
clined to answer on 28 February. Captain S again used the word processing
document to record the appellant’s answers. Of the nine questions the appel-
lant had declined to answer on 28 February, the appellant answered six. For
each of these six questions, Captain S documented that the appellant was an-
swering the questions after having consulted with counsel. She did so by not-
ing in the document after each question to which it applied, “[On 12
March . . . question was revisited via legal advice].” 13 Captain S then went on
to ask the appellant an additional 14 questions related to the bribery offens-
es. The appellant answered 13 of these 14 questions.
    The following are the questions from the 28 February interview that were
re-asked by Captain S on 12 March with her notations, and the responses
provided by the appellant.
               Q: Were you ever alone with students?
            A: [On 12 March…question was revisited via legal counsel]
         Yes. From time to time.
            Q: Did you keep the door open or closed while alone with
         students?
            A: [On 12 March…question was revisited via legal counsel]
         Sometimes it was open and sometimes it was closed.
               ...
            Q: Have you seen any other AMS-1 staff member touch a
         student in an inappropriate manner?
               A: [On 12 March…question was revisited via legal counsel]
         No.
            Q: On 28 January, did you see an AMS-1 staff member
         touch/grab [a student]?
               A: [On 12 March…question was revisited via legal counsel]
         No.
             Q: On 28 January, did you see Sgt Tucker grab [a student]
         by the arm and drag her toward the ladder well?




   13   Id.




                                         13
                       United States v. Blanton, No. 201400419


               A: [On 12 March…question was revisited via legal counsel]
         No.
               ...
               Q: Have you ever invited a student to play a game of dice?
               A: [On 12 March…question was revisited via legal counsel]
         No.
               Q: Was the door open or closed?
               A: I choose not to answer this question.
               Q: Was it a game of strip dice?
               A: I choose not to answer this question.
               Q: What students have you asked to play this game?
               A: I choose not to answer this question. 14
   The following are the questions related to the bribery allegations asked by
Capt S on 12 March and the responses provided by the appellant.
               Q: When was the TV for the upstairs lounge purchased?
               A: Late January/February.
               Q: Who picked it up at the store?
               A: I did.
               Q: Which store?
               A: HHGreg [sic].
               Q: Receipt?
             A: In the barracks. It was on my desk in a brown folder that
         was unmarked. I remember it being in the range of 800 dollars.
         I paid the taxes for the TV.
               Q: What else was purchased from [sic] the students?
               A: I don’t know. I gave them an old entertainment center.
               Q: Who did you take the money from?
               A: The platoon sergeant.




   14   PE 18 at 1-2 (emphasis added).




                                            14
                       United States v. Blanton, No. 201400419


             Q: Were you present when the money was collected?
            A: No. I didn’t know they were collecting the money until
         they gave it to me in my office.
            Q: How did the students come up with the idea of a new
         TV?
           A: The students approached me before Christmas break
         wanting a new television for [the] DVD lounge. I don’t know
         where the PS3 came from.
             Q: Was it one time that money was collected?
             A: Yes. It was late Jan or early Feb.
             Q: Did you buy the TV with cash?
             A: Yes.
           Q: Is there any sort of a record or log recording the students
         who gave money?
             A: No.
            Q: Did you ever offer any sort of buyouts while in the troop
         handler position?
             A: I choose not to answer the question.
             Q: Did you ever offer a buyout for homework assignment?
             A: No.
             Did you witness any other AMS-1 staff bringing up buyouts
         to students?
             A: I can’t recall. 15
   Just as she had done at the end of the 28 February interview, Captain S
printed the document, allowed the appellant to review it for accuracy and to
make any changes needed. She had the appellant sign the document, and
provided him with a signed copy.
   During the DuBay hearing, both members of the appellant’s TDT testified
that they considered filing a motion to suppress the appellant’s statements to
Captain S. However, after interviewing the appellant’s Sergeant Major and




   15   Id. at 3-4 (emphasis added).




                                         15
                   United States v. Blanton, No. 201400419


Captain S, and discussing the issue with their supervisory counsel, they be-
lieved that because Captain S had provided the appellant with a rights ad-
visement—albeit exactly the same rights advisement—before both inter-
views, and because the appellant had waived his rights, a motion to suppress
the appellant’s statements to Captain S was not reasonably likely to succeed.
When asked whether the “and misconduct” portion of Captain S’s rights ad-
visement was sufficient to put the appellant on notice of the bribery offenses,
both counsel indicated they believed it was.
   Courts have long been faced with the question of whether an accused or
suspect has been properly informed of the nature of the accusation against
them. See Simpson, 54 M.J. at 284. This case presents another such question.
The question we must initially resolve is whether the language “and miscon-
duct” in Captain S’s rights advisement to the appellant “sufficiently ori-
ent[ed]” him “toward the circumstances surrounding the” bribery offenses
about which he was questioned. United States v. Huelsman, 27 M.J. 511
(A.C.M.R. 1988) (citing United States v. Schultz, 41 C.M.R. 31 (C.M.A. 1970).
We agree with the DuBay judge that it did not.
    In this case, we are certain that before speaking with Captain S on both
28 February and 12 March, the rights advisements provided by his Sergeant
Major and Captain S placed him on notice that the general nature of the ac-
cusations about which he may be questioned involved: (1) playing strip dice
with students; (2) the assault of a student by an instructor; and (3) the sexual
harassment of students. However, when we evaluate the “and misconduct”
language contained in Captain S’s rights advisement to the appellant using
the Simpson factors—continuous sequence of events, the frame of reference
supplied by the warnings, and previous knowledge of the offense by the ques-
tioner—we conclude that the “and misconduct” language did not sufficiently
orient the appellant to the circumstances surrounding the bribery allega-
tions.
    First, although the appellant’s actions giving rise to the bribery allega-
tions occurred within the same time frame and also involved students, we
conclude that the bribery offenses are not so closely related factually to the
allegations of strip dice, assault, and sexual harassment as to have been part
of a continuous sequence of events.
    Second, in the context of the facts in this case, the language “and miscon-
duct” was overly broad. While the frame of reference provided by the lan-
guage “and misconduct” fairly includes allegations of bribery, it would also
fairly include any UCMJ violation. Thus, although bribery would be included
in the frame of reference provided, this overbroad frame of reference provided
the appellant no orientation as to the nature of the bribery allegations so “as
to allow him intelligently to weigh the consequences of responding to [Cap-


                                      16
                    United States v. Blanton, No. 201400419


tain S’s] inquiries.” United States v. Reynolds, 37 C.M.R. 23, 25 (C.M.A. 1966)
(citation omitted).
    Third, although Captain S had no knowledge of the bribery allegations
when she initially interviewed the appellant, before interviewing him the
second time, Captain S had gained considerable knowledge of the bribery al-
legations through her interviews with the MAT platoon students. In fact, the
record establishes that before her second interview of the appellant, she had
prepared written questions to ask the appellant related to the bribery allega-
tions. Further, she testified at the DuBay hearing that she intended to ask
him questions about the bribery allegations.
    Based upon our evaluation of the Simpson factors, we conclude that the
language “and misconduct” contained in the rights advisement provided by
Captain S to the appellant before the second interview failed to sufficiently
orient him to the bribery accusations. Further, because Captain S had
knowledge of these accusations before conducting the second interview and
intended to ask the appellant questions about them, she was obligated to ad-
vise him of these new accusations before she questioned him on them. See
Reynolds, 37 C.M.R. at 25. Hence, the accused’s statements to Captain S on
12 March regarding the bribery accusations were obtained in violation of Ar-
ticle 31(b), UCMJ, and were therefore inadmissible. However, the remainder
of the appellant’s responsive statements to Captain S’s questions in both in-
terviews are admissible.
     Having concluded that the appellant’s statements to Captain S in his sec-
ond interview related to bribery are inadmissible, we also conclude—as did
the DuBay judge—that the appellant’s TDT was deficient by failing to raise a
motion to suppress on this issue—a motion we have concluded would have
been successful. Under the Strickland prejudice standard, the prejudice to
the appellant resulting from his TDT’s deficiency is obvious. The appellant’s
statements to Captain S in the second interview concerning the bribery accu-
sations were directly related to the corpus delicti of three of the false official
statements of which he was convicted—Specifications 5, 6, and 7 of Charge
III. 16 Had the motion to suppress been filed, these offenses would not have
been before the members. As such the appellant’s convictions for these of-
fenses cannot stand. However, we conclude the remaining findings are un-



   16  Following the announcement of findings by the members, finding them to be an
unreasonable multiplication of charges, the military judge merged Specifications 4, 5,
6, 7, and 8 of Charge III for findings. Record at 713-15.




                                         17
                   United States v. Blanton, No. 201400419


tainted by the appellant’s TDT’s noted deficiency and may be approved as no
error materially prejudicial to appellant’s substantial rights related to the
remaining offenses occurred. See United States v. Newak, No. ACM 23544
(reh), 1989 CMR LEXIS 60, at *3 (A.F. Ct. Crim. App. 6 Jan 1989) (unpub.
op.), aff’d, 29 M.J. 304 (C.M.A. 1989), cert. denied, 493 U.S. 1070 (1990). We
will take appropriate action to set aside the findings of guilty to Specifica-
tions 5, 6, and 7 of Charge III in our decretal paragraph.

B. Admission into evidence of appellant’s invocation of his Fifth
Amendment right to remain silent.
    In his second assignment of error, the appellant asserts that the military
judge erred by allowing the government to present evidence that the appel-
lant invoked his right to remain silent and that the military judge compound-
ed that error by failing to provide a curative instruction. We agree and will
test this error for prejudice.

   1. Additional background
    As previously discussed, during Captain S’s interviews of the appellant,
he declined to answer several of Captain S’s questions and Captain S record-
ed the appellant’s invocation of his right to remain silent to those questions
in her interview summary. Additionally, for those questions the appellant ini-
tially declined to answer on 28 February but, after consulting with counsel,
answered on 12 March, Captain S also noted that the appellant was answer-
ing these questions after exercising his right to counsel.
   At trial, Captain S was called by the government to testify concerning her
investigation into the appellant’s misconduct. Captain S testified that she
questioned the appellant on two separate occasions within a two-week period
and on both occasions she advised him of his Article 31(b), UCMJ, rights. 17
While testifying concerning her interviews of the appellant, the following col-
loquy took place between the trial counsel and Captain S without objection
from the appellant’s TDT or interruption from the military judge:
           Q: Did you ask him whether on 28 January he observed
        Sergeant Tucker grab another student by the arm and drag her
        towards the stairwell?
           A: I did.



   17The appellant’s rights advisement form was admitted into evidence as PE 17.
Record at 420.




                                      18
                     United States v. Blanton, No. 201400419


             Q: And what was his response?
            A: During the first interview, he said I choose not to answer
         that question.
            Q: And did you ask him whether he had ever invited a stu-
         dent to play a game of dice?
             A: I did.
             Q: And what was his response to that question?
            A: Initially, I believe it was, “I choose not to answer this
         question.” 18
    Captain S went on to explain how she prepared a word processing docu-
ment with questions and turned that document into a written statement, as
was described above. Without objection from his TDT, or inquiry by the mili-
tary judge, trial counsel offered—and the military judge admitted—into evi-
dence as a prosecution exhibit the statement signed by the appellant after
the second interview. As described above, the statement reflected that the
appellant responded, “I choose not to answer this question” to 10 of 30 ques-
tions posed by Captain S. 19
    The appellant’s TDT did not object to the admission of evidence of the ap-
pellant’s invocation of his right to remain silent and the exercise of his right
to counsel, nor did they request that the military judge give the members a
limiting or curative instruction. The military judge did not give an instruc-
tion sua sponte.




   18   Record at 421 (emphasis added).
   19  PE 18. During the interview on 28 February 2013, the appellant invoked his
right to remain silent to 9 of the 16 questions asked. PE 18 at 1-2. During the inter-
view of 12 March 2013, the appellant provided answers to six of the nine questions to
which he had initially invoked his right to remain silent. Captain S indicated the ap-
pellant’s response to these six questions by noting in her summary “On 12 March . . .
question was revisited via legal counsel.” PE 18 at 1-2. The appellant invoked his
right to remain silent to 1 of the 14 questions asked for the first time on 12 March
2013. PE 18 at 4.




                                          19
                   United States v. Blanton, No. 201400419


   2. Analysis

       a. Was it error?
    “The fact that the accused during official questioning and in the exercise
of rights under the Fifth Amendment to the United States Constitution or
Article 31 remained silent, refused to answer a certain question, requested
counsel, or requested that the questioning be terminated, is not admissible
against the accused.” MIL. R. EVID. 301(f)(2); see United States v. Riley, 47
M.J. 276, 279-80 (C.A.A.F. 1997) (holding that a suspect’s lawful invocation of
his constitutional rights to remain silent or to assistance of counsel during an
interview with criminal investigation authorities is inadmissible against that
suspect). “The law generally discourages trial counsel’s presentation of testi-
mony . . . [of] an accused’s invocation of his constitutional rights unless, for
example, an accused invites such testimony.” United States v. Moran, 65 M.J.
178, 181 (C.A.A.F. 2007) (citations omitted); see also United States v. Gilley,
56 M.J. 113, 121 (C.A.A.F. 2001) (holding that the accused may open the door
to the discussion of his invocation of his rights when he pursues a trial strat-
egy based on attacking the veracity of the investigating agents).
    We review de novo whether there has been an improper reference to an
accused’s invocation of his constitutional rights. Moran, 65 M.J. at 181 (citing
United States v. Alameda, 57 M.J. 190, 198 (C.A.A.F. 2002). If the appellant
failed to object to the reference at trial, as in this case, the issue is forfeited
absent “plain error.” Id.; United States v. Pope, 69 M.J. 328, 334 (C.A.A.F.
2011); United States v. Bungert, 62 M.J. 346, 347 (C.A.A.F. 2006). We also
review de novo whether there was plain error. Moran, 65 M.J. at 181. “Plain
error” is error that is plain, clear or obvious, and results in material prejudice
to an appellant’s substantial rights. United States v. Powell, 49 M.J. 460, 463-
65 (C.A.A.F. 1998). Prejudicial error is error that “had ‘an unfair prejudicial
impact’ on the findings or sentence.” United States v. Schlamer, 52 M.J. 80,
86 (C.A.A.F. 1999) (quoting Powell, 49 M.J. at 465). Similarly, we review the
military judge’s failure to give an appropriate curative instruction for plain
error. United States v. Gilley, 56 M.J. 113, 123 (C.A.A.F. 2001); United States
v. Ross, 7 M.J. 174, 176 (C.M.A. 1979).
    In Riley, our superior court found an accused’s pretrial right to silence to
be a substantial right of “critical importance” that was guaranteed by Article
31, UCMJ. Riley, 47 M.J. at 279. The court noted:
       It is the well-settled law of this Court that it is improper to
       bring to the attention of the triers of fact that an accused, upon
       being questioned on an occasion prior to trial, asserted his
       rights to counsel or to remain silent. . . . This principle is
       founded upon the open-eyed realization that to many, even to


                                        20
                   United States v. Blanton, No. 201400419


       those who ought [to] know better, the invocation by a suspect of
       his constitutional and statutory rights to silence and to counsel
       equates to a conclusion of guilt – that a truly innocent accused
       has nothing to hide behind assertion of these privileges.
Id. (quoting United States v. Moore, 1 M.J. 390, 391 (C.M.A. 1976).
    In applying the test for plain error, the court in Riley found material prej-
udice when an investigator testified that an accused had invoked his pretrial
right to remain silent, the defense failed to object, and the military judge
failed thereafter to provide a curative instruction. 47 M.J. at 279-80. The
court concluded that this testimony became the “filter” through which the
other evidence was viewed by the members. Id. at 280. As a result, “these cir-
cumstances posed a heightened risk” that the members would infer the ac-
cused had something to hide. Id.
    Here, it was clear and obvious error to admit Captain S’s testimony that
the appellant invoked his right to remain silent and to admit the portions of
the written statement that noted that the appellant invoked his right to re-
main silent and his right to consult with counsel. There was no legally-proper
reason for the government to proactively elicit or provide this information to
the members. The record contains no indication that the appellant invited the
presentation of evidence of his invocations. His trial strategy did not involve
attacking Captain S’s veracity, the truthfulness of her testimony, or the accu-
racy of her summary. It was the government who twice specifically elicited
from Captain S testimony regarding the appellant’s invocation of his rights,
and then offered into evidence her summary which contained another 10 in-
stances of the appellant’s invocation of his rights. All the questions to which
the appellant invoked his right to remain silent were related to offenses of
which the members convicted him.
    It was also clear and obvious error for the military judge to fail to issue a
curative or limiting instruction regarding the panel’s proper use, if any, of
this information. Although the appellant’s TDT did not object to Captain S’s
testimony or to the admission of his statement, the military judge must be
“more than a mere referee, and as such he is required to assure that the ac-
cused receives a fair trial.” United States v. Graves, 1 M.J. 50, 53 (C.M.A.
1975). In furtherance of this duty, with regard to Captain S’s testimony, the
military judge here had an obligation to sua sponte prevent the government
from deliberately eliciting further inadmissible testimony and to instruct the
members by issuance of a curative instruction. See Riley, 47 M.J. at 280;
United States v. Miller, 48 M.J. 811, 816 (N-M. Ct. Crim. App. 1998). Even if
the military judge believed the government had a legitimate reason to admit
evidence that the appellant invoked his rights to silence and to consult with
counsel, he nonetheless should have issued a limiting instruction to the


                                       21
                   United States v. Blanton, No. 201400419


members to prevent them from misusing such evidence. United States v.
Ross, 7 M.J. 174, 176 (C.M.A. 1979).

       b. Assessment of prejudice to the appellant
    We must now assess the prejudicial impact, if any, of these errors. When
the government brings such inadmissible information to the attention of the
members, the test for prejudice is the constitutional standard of harmless be-
yond a reasonable doubt. United States v. Moore, 1 M.J. 390, 391-92 (C.M.A.
1976) (relying upon United States v. Ward, 1 M.J. 176, 180 (C.M.A. 1975)); see
U.S. CONST. amend. V; Chapman v. California, 386 U.S. 18, 21-22 (1967).
Applying this standard, we must set aside the appellant’s convictions unless
our “examination of the record supports the conclusion that there is no rea-
sonable possibility that the error might have contributed to the conviction[s].”
Moore, 1 M.J. at 392. “This determination is made on the basis of the entire
record, and its resolution will vary depending on the facts and particulars of
the individual case,” including the circumstances surrounding the admission
of the objectionable evidence. United States v. Sweeny, 70 M.J. 296, 306
(C.A.A.F. 2011) (quoting United States v. Blazier, 69 M.J. 218, 226-27
(C.A.A.F. 2010)); see also United States v. Sidwell, 51 M.J. 262, 265 (C.A.A.F.
1999). Our harmless error inquiry is not whether the members were com-
pletely unaware of the error; rather, it is whether the error was “unimportant
in relation to everything else the jury considered on the issue in question.”
Moran, 65 M.J. at 187 (quoting Yates v. Evatt, 500 U.S. 391 (1991), overruled
on other grounds by Estelle v. McGuire, 502 U.S. 62 (1991)). In evaluating
whether the error was harmless beyond a reasonable doubt, we consider the
effect of the error on the other evidence presented in the case, the nature of
the improper evidence, and any curative instructions given to the members.
Sidwell, 51 M.J. at 265. In reaching our conclusions regarding harmless error
here, we find Chief Justice Rehnquist’s observations in Arizona v. Fulminan-
te, 499 U.S. 279 (1991), instructive. After reviewing many constitutional error
cases in which harmless error analysis was found to be appropriate, he wrote:
       The common thread connecting these cases is that each in-
       volved “trial error” – error which occurred during the presenta-
       tion of the case to the jury, and which may therefore be quanti-
       tatively assessed in the context of other evidence presented in
       order to determine whether its admission was harmless beyond
       a reasonable doubt. In applying harmless-error analysis to
       these many different constitutional violations, the Court has
       been faithful to the belief that harmless-error doctrine is essen-
       tial to preserve the “principle that the central purpose of a
       criminal trial is to decide the factual questions of the defend-
       ant’s guilt or innocence, and promotes public respect for the


                                      22
                         United States v. Blanton, No. 201400419


         criminal process by focusing on the underlying fairness of the
         trial rather than on the virtually inevitable presence of imma-
         terial error.”
Id. at 307-08 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986)).
    Although we are troubled by the government’s seemingly purposeful and
deliberate introduction into evidence of the appellant’s invocations (and the
TDT’s and military judge’s failure to stop it), considering the record as a
whole we do not find that the erroneously admitted evidence was reasonably
likely to affect the outcome of the trial. In addition to the overwhelming fac-
tual basis for the appellant’s convictions discussed below, we also note that
the government did not mention the invocations or argue that the members
should use them in a manner averse to the appellant. Further, despite the
erroneously admitted evidence, the members’ not guilty findings strongly
suggest that on the whole, the erroneously admitted invocations were “unim-
portant in relation to everything else the [members] considered on the is-
sue[s] in question.” Moran, 65 M.J. at 187. Having already concluded that the
appellant’s convictions on Specifications 5, 6, and 7 of Charge III must be set
aside, we will not address these offenses. 20

           (1) Bribery related offenses: Charge I, Specification 6; Charge V,
Specifications 1, 2, and 3; and Additional Charge, sole specification.
    At trial, the government presented the testimony of 10 students, who all
confirmed that the appellant collected “brick” 21 sized stacks of currency from
the students in exchange for them not having to: (1) wear the mandated uni-
form of the day; (2) participate in unit physical training; and (3) complete
homework assignments. In addition, his co-conspirator—Sergeant Tucker—
also confirmed that he and the appellant agreed to accept money from stu-
dents who wanted to avoid wearing the mandated uniform of the day on at
least two occasions. Further, six of the appellant’s fellow unit members testi-
fied that during the timeframe that the appellant collected money from the
students, doing so for any purpose was strictly prohibited by the appellant’s
command. Finally, as evidence of his consciousness of guilt, the government
introduced several posts from the appellant’s social media account which
were directed at his co-conspirator, Sergeant Tucker. The appellant made
these posts after Sergeant Tucker had entered a pretrial agreement in which



   20   See II(A)(3)(b) of this opinion.
   21   Record at 340.




                                           23
                       United States v. Blanton, No. 201400419


he had agreed to testify against the appellant. One post read, “[a]ll rats
should die. They everywhere down here. By the [barracks] and in the trash
can. Do you feel the same way Dave Tucker?” 22 Another post, containing a
link to the rap song S.N.I.T.C.H., stated, “I love this song. Me, Dave Tucker
played this every day at work.” 23
    Based upon the overwhelming evidence of the appellant’s guilt as to
Charge I, Specification 6 (dereliction of duty for failing to require the wearing
of the uniform of the day); Charge V, Specifications 1, 2, and 3 (bribery by ac-
cepting money from students so that they could avoid participation in unit
physical training, completing homework assignments, and wearing the uni-
form of the day); and the sole specification of the Additional Charge (conspir-
acy to commit bribery), we conclude the error was harmless beyond a reason-
able doubt.

             (2) False official statements: Charge III, Specifications 1, 2, 3, 4,
and 8.
    In Charge III, Specifications 1 and 2, the appellant was charged with
making a false official statement to his Sergeant Major when he denied that
he had any dice in his office or that he had played dice with any student.
Above, we carefully analyzed which of the appellant’s statements were sub-
ject to suppression under Article Article 31(b), UCMJ. We determined that
the appellant’s two denials that formed the basis of these specifications were
made before the appellant invoked his right to counsel and were therefore
admissible. The senior staff non-commissioned officer who was present at the
interview testified that the appellant denied possessing dice and playing dice
with any student. To show the falsity of those statements, the government
introduced the appellant’s statements to Captain S during the first inter-
view—that he did keep dice in his office, and that he used them “to determine
the quantity of exercises during a [physical training] session.” 24 As analyzed
above, those statements were taken in compliance with Article 31(b), UCMJ
and were properly admitted. Further, multiple female students testified that
the appellant invited them to participate in a game of dice in his office with
him and Sergeant Tucker. After explaining the game and each rolling the
dice, the appellant informed the female students that they were playing strip



   22   Id. at 460; PE 22 at 1.
   23   Record at 460-61; PE 22 at 2-3.
   24   PE 18 at 2.




                                          24
                      United States v. Blanton, No. 201400419


dice, they had lost, and needed to remove an item of clothing. The students
described the dice used to play the game as a pair of black dice with white
spots. Additionally, testimony was admitted that a pair of dice, matching
those described by the students, was found in the appellant’s office in plain
view on his desk.
    In Charge III, Specification 3, the appellant was charged with making a
false official statement to Captain S on 28 February when he denied ever re-
ferring to a student’s pregnancy status. The record indicates that the appel-
lant did not invoke his right to remain silent to the question that elicited his
denial. At trial, Captain S testified that the appellant denied ever referring to
a student’s pregnancy status. Additionally, multiple witnesses testified that
the appellant discussed and joked about the student’s pregnancy status in a
public forum.
    In Charge III, Specification 4, the appellant was charged with making a
false official statement to Captain S on 12 March when he denied ever invit-
ing a student to play a game of dice. Despite initially invoking his right to
remain silent to the question on 28 February, the record indicates that the
appellant agreed, after being re-advised of his right to remain silent and
right to counsel, to answer the question on 12 March. When he answered the
question, the appellant denied ever inviting a student to play a game of dice.
Again, multiple female students testified that the appellant invited them to
participate in a game of dice in his office and after rolling the dice were told
by appellant that they were playing strip dice. The students described the
dice and dice matching the description were found in the appellant’s office.
    In Charge III, Specification 8, the appellant was charged with making a
false official statement to Captain S on 12 March when he denied seeing Ser-
geant Tucker assault a student. Although on 28 February the appellant ini-
tially invoked his right to remain silent to the question, the record indicates
that the appellant agreed, after being re-advised of his right to remain silent
and right to counsel, to answer the question on 12 March. When he answered
the question, the appellant denied seeing Sergeant Tucker assault the stu-
dent. At trial, the government introduced a video of the assault. 25 The video
plainly shows Sergeant Tucker assaulting the student in the appellant’s
presence. Sergeant Tucker identified himself and the appellant in the video,
and testified that the appellant was standing directly behind him when he
assaulted the student. Additionally, the student who was assaulted testified.



   25   The video was admitted at trial as PE 21.




                                           25
                         United States v. Blanton, No. 201400419


She identified herself, Sergeant Tucker, and the appellant in the video. She
further testified that at the time of the assault the appellant was “[t]wo and a
half, three feet behind [Sergeant] Tucker . . . [l]ooking back at what’s happen-
ing.” 26
    Based upon the overwhelming evidence of the appellant’s guilt to Charge
III, Specifications 1, 2, 3, 4, and 8, we conclude the error was harmless be-
yond a reasonable doubt.

           (3) Violation of a lawful general order and maltreatment: Charge I,
Specifications 1 and 2, and Charge II, Specification 1.
   In Charge I, Specifications 1 and 2, the appellant was charged with violat-
ing lawful general orders. In Specification 1, it was alleged that he violated
Marine Corps Order 1000.9A by sexually harassing a female student. In
Specification 2, it was alleged that he violated Marine Corps Order 1700.28A
by hazing the same female student. In Charge II, Specification 1, the appel-
lant was charged with maltreating the same female student by sexually har-
assing her. Copies of the Marine Corps sexual harassment and hazing orders
were admitted into evidence as Prosecution Exhibits 2 and 3, respectively.
    At trial, the female student, Sergeant Tucker, and other witnesses testi-
fied that the appellant made repeated sexual comments in the presence of the
students. These statements included comments about females not being able
to perform certain activities because of their gender; comments about playing
stripping games, patronizing strip clubs; and the appellant’s discussion of his
intimate relations with his spouse. Additionally, as previously discussed, the
appellant also made comments regarding the female student’s pregnancy in a
public forum. While in this public forum, the appellant joked that all the
male students in the unit would have to appear on the Jerry Springer Show
in order to determine the paternity of the female student’s baby. The female
student provided compelling testimony describing the mental harm she suf-
fered from these statements.
    Based upon the overwhelming evidence of the appellant’s guilt to Charge
I, Specifications 1 and 2, and Charge II, Specification 1, we conclude the error
was harmless beyond a reasonable doubt.




   26   Record at 499.




                                           26
                  United States v. Blanton, No. 201400419


C. Sentence reassessment
   Having set aside the findings of guilty to Specifications 5, 6, and 7 of
Charge III, we must now determine if we are able to reassess the appellant’s
sentence. We have “broad discretion” when reassessing sentences. United
States v. Winckelmann, 73 M.J. 11, 12 (C.A.A.F. 2013). However, we can only
reassess a sentence if we are confident “that, absent any error, the sentence
adjudged would have been of at least a certain severity[.]” United States v.
Sales, 22 M.J. 305, 308 (C.M.A. 1986). A reassessed sentence must not only
“be purged of prejudicial error [but] also must be ‘appropriate’ for the of-
fense[s] involved.” Id.
    In determining whether to reassess a sentence or to order a sentencing
rehearing, we consider the five factors espoused in our superior court’s hold-
ing in Winckelmann: (1) whether there has been a dramatic change in the
penalty landscape and exposure; (2) the forum of the court-martial;
(3) whether the remaining offenses capture the gravamen of the criminal
conduct; (4) whether significant aggravating circumstances remain admissi-
ble and relevant; and (5) whether the remaining offenses are the type with
which we as appellate judges have experience and familiarity to reasonably
determine what sentence would have been imposed at trial. Winckelmann, 73
M.J. at 15-16.
    Under all circumstances presented, we find that we can reassess the sen-
tence and it is appropriate for us to do so. First, the penalty landscape has
not changed. Considering the appellant was tried by special court-martial,
our action in reducing the number of appellant’s false official statement con-
victions from eight to five has not changed the penalty landscape. The appel-
lant still faces the jurisdictional maximum for that forum. Further, at trial,
the military judge merged five of the six false official statement convictions
for the statements the appellant made to Captain S into a single offense. Sec-
ond, although the appellant was sentenced by members, we have extensive
experience and familiarity with the remaining offenses. Finally, the remain-
ing offenses capture the gravamen of the appellant’s criminal conduct—he
conspired to receive bribes and ultimately received bribes from the students
entrusted into his care; hazed, sexually harassed, and maltreated a student;
was derelict in the performance of his duties; and made multiple false official
statements to both his Sergeant Major and Captain S.
   Taking these facts as a whole, we can confidently and reliably determine
that, absent the error, members would sentence the appellant to at least a
bad-conduct discharge and a reduction to E-3. We find this sentence to be an
appropriate punishment for the remaining convictions and this offender—
thus satisfying the requirement for a reassessed sentence which is purged of
error and which is appropriate. Sales, 22 M.J. at 308.


                                      27
                   United States v. Blanton, No. 201400419


D. Appellate delay
    Though not raised as an issue on appeal, we note that the delay of more
than 18 months between the time this case was docketed with this court and
completion of appellate review is facially unreasonable. Because the delay is
facially unreasonable, we examine the four factors set forth in Barker v.
Wingo, 407 U.S. 514 (1972): “(1) the length of the delay; (2) the reasons for
the delay; (3) the appellant’s assertion of the right to timely review and ap-
peal; and (4) prejudice.” United States v. Moreno, 63 M.J. 129, 135 (C.A.A.F.
2006) (citations omitted).
    The appellant was sentenced 30 June 2014 and after a post-trial motions
hearing, his court-martial was initially docketed with this court on 25 No-
vember 2014. The appellant requested, and was granted, numerous exten-
sions of time (EOT) to file his initial assignments of error. The appellant filed
his brief and assignment of errors on 20 April 2015, after all but the bad-
conduct discharge portion of his sentence had been executed and served.
    After receiving the appellant’s brief, which included an assignment of er-
ror alleging ineffective assistance of counsel, the government filed its answer
on 28 July 2015. Based upon the pleadings of counsel, on 28 December 2015
this court ordered the previously mentioned DuBay proceeding in order to
develop facts necessary to resolve appellant’s ineffective assistance of counsel
assignment of error. The DuBay proceeding was conducted over a period of 14
April 2016 through 7 November 2016. The DuBay judge issued his findings of
fact and conclusions of law on 9 August 2017 and this case was re-docketed
with this court on 22 August 2017. On 19 December 2017, the appellant sub-
mitted the case to this court without further assignment of error.
   Upon review of the transcript of the DuBay proceeding, this court ob-
served that the transcript of the proceeding was not complete. On 15 Febru-
ary 2018, this court ordered the government to prepare a corrected transcript.
The corrected transcript was provided to this court on 16 March 2018.
    On 31 January 2019, this court specified two new issues, which had not
been previously addressed by the parties but were raised by the DuBay
judge’s findings and legal conclusions. Both the government and the appel-
lant were ordered to file their briefs responding to the specified issues not
later than 14 February 2019. On 5 February 2019, the appellant requested an
enlargement of time to file his brief. On 8 February 2019, that request was
granted and the appellant was ordered to file his brief not later than 18
March 2019 and to file any reply brief to the government’s answer by 11 April
2019. The appellant filed his supplemental and reply briefs in accordance
with the court’s ordered timeline.




                                       28
                   United States v. Blanton, No. 201400419


    Throughout the post-trial processing and review of the appellant’s case,
he has not asserted his right to timely appellate resolution, or otherwise re-
quested expedited review. Further, there is no evidence or assertion of any
prejudice owing to the delay in the post-trial processing or issuance of this
court’s decision on the appellant’s appeal. Having applied the Barker factors
to the appellant’s case, we find that although the delay in reviewing his case
is facially unreasonable, the appellant has suffered no prejudice. See Moreno,
63 M.J. 135-36. But after weighing the “non-exhaustive” list of factors to con-
sider when evaluating processing delay under Article 66, UCMJ, we find that
some measure of relief is warranted. See United States v. Tardif, 57 M.J. 219,
224 (C.A.A.F. 2002). Accordingly, we disapprove the appellant’s reduction.

                              III. CONCLUSION

   The findings of guilty to Specifications 5, 6, and 7 of Charge III are SET
ASIDE and DISMISSED WITH PREJUDICE. Further, only so much of the
adjudged sentence consisting of a bad-conduct discharge is approved. The
remaining findings as approved by the convening authority and the sentence
as modified above are AFFIRMED. With this action taken, we find the that
no error materially prejudicial to appellant’s substantial rights remains. Arts.
59 and 66, UCMJ.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      29